EXHIBIT 21.1 Network Equipment Technologies, Inc. Subsidiaries of the Company as of May 20, 2011* NAME JURISDICTION OF INCORPORATION N.E.T. Europe Ltd. United Kingdom (with a branch registered in Dubai) NET Europe SAS France N.E.T. Federal, Inc. Delaware N.E.T. Japan, Inc. Delaware (with a branch registered in Japan) Network Equipment Technologies Australia Pty Limited Australia Quintum Technologies, LLC Delaware Quintum Telecommunication Technology (Shanghai) Limited China Quintum Technologies (Hong Kong) Limited Hong Kong (with a branch registered in Taiwan) *Excludes subsidiaries that would not in the aggregate constitute a “significant subsidiary” as defined in Regulation S-X.
